Name: European Council Decision (EU) 2018/937 of 28 June 2018 establishing the composition of the European Parliament
 Type: Decision
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service;  parliament
 Date Published: 2018-07-02

 2.7.2018 EN Official Journal of the European Union LI 165/1 EUROPEAN COUNCIL DECISION (EU) 2018/937 of 28 June 2018 establishing the composition of the European Parliament THE EUROPEAN COUNCIL, Having regard to the Treaty on European Union, and in particular Article 14(2) thereof, Having regard to the initiative of the European Parliament (1), Having regard to the consent of the European Parliament (2), Whereas: (1) The first subparagraph of Article 14(2) of the Treaty on European Union (TEU) lays down the criteria for the composition of the European Parliament, namely that representatives of the Union's citizens are not to exceed seven hundred and fifty in number, plus the President, that representation is to be degressively proportional, with a minimum threshold of six members per Member State, and that no Member State is to be allocated more than ninety-six seats. (2) Article 10 TEU provides, inter alia, that the functioning of the Union is to be founded on representative democracy, with citizens being directly represented at Union level in the European Parliament and Member States being represented by their governments, themselves being democratically accountable to their national Parliaments or citizens, in the Council. (3) Article 14(2) TEU therefore applies within the context of the wider institutional arrangements set out in the Treaties, which also include the provisions on decision making in the Council, HAS ADOPTED THIS DECISION: Article 1 In the application of Article 14(2) TEU, the following principles shall be respected:  the allocation of seats in the European Parliament is to fully utilise the minimum and maximum thresholds per Member State set by the TEU in order to reflect as closely as possible the sizes of the respective populations of the Member States,  degressive proportionality is to be defined as follows: the ratio between the population and the number of seats of each Member State before rounding to whole numbers is to vary in relation to their respective populations in such a way that each Member of the European Parliament from a more populous Member State represents more citizens than each Member of the European Parliament from a less populous Member State and, conversely, that the larger the population of a Member State, the greater its entitlement to a large number of seats in the European Parliament,  the allocation of seats in the European Parliament is to reflect demographic developments in the Member States. Article 2 The total population of the Member States is calculated by the Commission (Eurostat) on the basis of the most recent data provided by the Member States, in accordance with a method established by means of Regulation (EU) No 1260/2013 of the European Parliament and of the Council (3). Article 3 1. The number of representatives in the European Parliament elected in each Member State is hereby set as follows for the 2019-2024 parliamentary term: Belgium 21 Bulgaria 17 Czech Republic 21 Denmark 14 Germany 96 Estonia 7 Ireland 13 Greece 21 Spain 59 France 79 Croatia 12 Italy 76 Cyprus 6 Latvia 8 Lithuania 11 Luxembourg 6 Hungary 21 Malta 6 Netherlands 29 Austria 19 Poland 52 Portugal 21 Romania 33 Slovenia 8 Slovakia 14 Finland 14 Sweden 21 2. However, in the event that the United Kingdom is still a Member State of the Union at the beginning of the 2019-2024 parliamentary term, the number of representatives in the European Parliament per Member State taking up office shall be the one provided for in Article 3 of the European Council Decision 2013/312/EU (4) until the withdrawal of the United Kingdom from the Union becomes legally effective. Once the United Kingdom's withdrawal from the Union becomes legally effective, the number of representatives in the European Parliament elected in each Member State shall be the one provided for in paragraph 1 of this Article. All representatives in the European Parliament who fill the additional seats resulting from the difference between the number of seats allocated in the first and second subparagraphs shall take up their seats in the European Parliament at the same time. Article 4 Sufficiently far in advance of the beginning of the 2024-2029 parliamentary term, the European Parliament shall submit to the European Council, in accordance with Article 14(2) TEU, a proposal for an updated allocation of seats in the European Parliament. Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 June 2018. For the European Council The President D. TUSK (1) Initiative adopted on 7 February 2018 (not yet published in the Official Journal). (2) Consent of 13 June 2018 (not yet published in the Official Journal). (3) Regulation (EU) No 1260/2013 of the European Parliament and of the Council of 20 November 2013 on European demographic statistics (OJ L 330, 10.12.2013, p. 39). (4) European Council Decision 2013/312/EU of 28 June 2013 establishing the composition of the European Parliament (OJ L 181, 29.6.2013, p. 57).